DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cronrath et al. (US Pat. Pub. 2009/0099864, hereinafter “Cronrath”).
	In regards to claim 1, Cronrath teaches a sensor apparatus (Cronrath Fig. 1 teaches a sensor system (apparatus)) comprising one or more sensors attachable to an object (Cronrath Fig. 1 paragraphs [0044]-[0045] teach a test strip 128 as a blood glucose sensor attachable to a blood glucose meter 114 (object)), at least one processor, at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor (Cronrath paragraphs [0038]-[0039] teach a mobile communications device in the system having at least one computer processor and storage medium including computer program code for performing steps), cause the apparatus to at least:
	receive sensor data detected from the one or more sensors, the sensor data relating to at least one of the object or an environment of the object (Cronrath paragraphs [0013], [0045], and [0054] teach receiving blood glucose level measurements from the test strip (sensor) relating to the environment of the blood glucose meter);
	cause transmission of a request to a server device (Cronrath paragraph [0015] teaches establishing a download link (transmission) from the mobile communications device to a download server), the request comprising the sensor data and requesting sensor configuration information for at least one of the one or more sensors based on a context of the object determined based on the sensor data (Cronrath paragraph [0016] teaches where the download link comprises sensor data and requesting an appropriate sensor communication configuration software package based on the type of portable medical device (context of the object) determined automatically from the sensor data);
	receive the sensor configuration information from the server device, wherein the sensor configuration information is based on the context of the object (Cronrath paragraphs [0016] and [0018] teach receiving the appropriate communication software package (sensor configuration information) from the download server based on the type of portable medical device (context) of the object); and
	implement the sensor configuration information (Cronrath paragraphs [0018]-[0019] teach installing the communication software package to implement the sensor configuration information allowing communication between the mobile communications device and the portable medical device, and paragraph [0053] teaches where the installed software allows for control of several or all functions of the sensor of the blood glucose meter).

	In regards to claim 2, Cronrath further teaches wherein the sensor configuration information comprises at least one of a sensor sensing period, a sensor sensing frequency, a sensor sensing schedule, or a sensor upload period (Cronrath paragraph [0021] teach where the configuration information comprises at least a point of time related to a measurement of a specific medical information (sensor sensing period)).

	In regards to claim 3, Cronrath further teaches wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to perform a data integrity test based on the at least the sensor configuration information (Cronrath paragraphs [0023]-[0024] teach causing the mobile communications device (containing the memory, computer code, and computer processor) to carry out an evaluation algorithm (data integrity test) as part of the software package (sensor configuration information) to test, for instance, that that the blood glucose levels fall within pre-determined limits).

	In regards to claim 4, Cronrath further teaches wherein the sensor configuration information comprises at least one of expected data to be detected from the one or more sensors, expected movement data, or expected raw data to be detected from the one or more sensors (Cronrath paragraph [0024] teaches where the sensor configuration information comprises expected user-specific limits, such as expected pre-determined blood glucose level limits (expected sensor data ranges)).

	In regards to claim 5, Cronrath further teaches wherein the one or more sensor data comprises at least one of movement data, location data, accelerometer data, biometric data, or physiological data (Cronrath paragraph [0013] teaches where the sensor data comprises at least physiological data such as blood glucose level).

	In regards to claim 6, Cronrath further teaches wherein the one or more sensors and the object are not communicatively connected (Cronrath paragraph [0054] teaches where the test strip and the blood glucose meter have a point in time where they are not communicatively connected, as the processing of the measurement does not take place until the keys of the blood glucose meter have been actuated).

	In regards to claim 7, Cronrath further teaches wherein the object is a household appliance (Cronrath paragraph [0001] teaches where the object is a blood glucose portable medical device (household appliance) within the framework of a homecare medical system).

	In regards to claim 8, Cronrath teaches a method (Cronrath abstract and Fig. 1) comprising:
	receiving sensor data detected from one or more sensors attached to an object, the sensor relating to at least one of the object, or an environment of the object (Cronrath Fig. 1 and paragraphs [0013], [0045]-[0045], and [0054] teach receiving blood glucose level measurements from a test strip (sensor) attached to a blood glucose meter (object), where the measurements relate to the environment of the blood glucose meter);
	causing transmission of a request to a server device (Cronrath paragraph [0015] teaches establishing a download link (transmission) from the mobile communications device to a download server), the request comprising the sensor data and requesting sensor configuration information for at least one of the one or more sensors based on a context of the object determined based on the sensor data (Cronrath paragraph [0016] teaches where the download link comprises sensor data and requesting an appropriate sensor communication configuration software package based on the type of portable medical device (context of the object) determined automatically from the sensor data);
	receiving the sensor configuration information from the server device, wherein the one or more sensor configuration information is based on the context of the object (Cronrath paragraphs [0016] and [0018] teach receiving the appropriate communication software package (sensor configuration information) from the download server based on the type of portable medical device (context) of the object); and
	implementing the sensor configuration information (Cronrath paragraphs [0018]-[0019] teach installing the communication software package to implement the sensor configuration information allowing communication between the mobile communications device and the portable medical device, and paragraph [0053] teaches where the installed software allows for control of several or all functions of the sensor of the blood glucose meter).

	In regards to claim 9, Cronrath further teaches wherein the sensor configuration information comprises at least one of a sensor sensing period, a sensor sensing frequency, a sensor sensing schedule, or a sensor upload period (Cronrath paragraph [0021] teach where the configuration information comprises at least a point of time related to a measurement of a specific medical information (sensor sensing period)).

	In regards to claim 10, Cronrath teaches further comprising:
	performing a data integrity test based on the at least the sensor configuration information (Cronrath paragraphs [0023]-[0024] teach carrying out an evaluation algorithm (data integrity test) as part of the software package (sensor configuration information) to test, for instance, that that the blood glucose levels fall within pre-determined limits).

	In regards to claim 11, Cronrath further teaches wherein the sensor configuration information comprises at least one of expected data to be detected from the one or more sensors, movement data expected to be detected, or expected raw data to be detected from the one or more sensors (Cronrath paragraph [0024] teaches where the sensor configuration information comprises expected user-specific limits, such as expected pre-determined blood glucose level limits (expected sensor data ranges)).

	In regards to claim 12, Cronrath further teaches wherein the one or more sensor data comprises at least one of movement data, location data, accelerometer data, biometric data, or physiological data (Cronrath paragraph [0013] teaches where the sensor data comprises at least physiological data such as blood glucose level).

	In regards to claim 13, Cronrath further teaches wherein the one or more sensors and the object are not communicatively connected (Cronrath paragraph [0054] teaches where the test strip and the blood glucose meter have a point in time where they are not communicatively connected, as the processing of the measurement does not take place until the keys of the blood glucose meter have been actuated).

	In regards to claim 14, Cronrath further teaches wherein the object is a household appliance (Cronrath paragraph [0001] teaches where the object is a blood glucose portable medical device (household appliance) within the framework of a homecare medical system).

	In regards to claim 15, Cronrath teaches a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein (Cronrath Fig. 1 and paragraphs [0038]-[0039] teach a computer program product comprising a storage medium having program code instructions stored therein), the computer-executable program code instructions comprising program code instructions to:
	receive sensor data detected from one or more sensors attached to an object, the sensor relating to at least one of the object, or an environment of the object (Cronrath Fig. 1 and paragraphs [0013], [0045]-[0045], and [0054] teach receiving blood glucose level measurements from a test strip (sensor) attached to a blood glucose meter (object), where the measurements relate to the environment of the blood glucose meter);
	cause transmission of a request to a server device (Cronrath paragraph [0015] teaches establishing a download link (transmission) from the mobile communications device to a download server), the request comprising the sensor data and requesting sensor configuration information for at least one of the one or more sensors based on a context of the object determined based on the sensor data (Cronrath paragraph [0016] teaches where the download link comprises sensor data and requesting an appropriate sensor communication configuration software package based on the type of portable medical device (context of the object) determined automatically from the sensor data);
	receive the sensor configuration information from the server device, wherein the sensor configuration information is based on the context of the object (Cronrath paragraphs [0016] and [0018] teach receiving the appropriate communication software package (sensor configuration information) from the download server based on the type of portable medical device (context) of the object); and
	implement the sensor configuration information (Cronrath paragraphs [0018]-[0019] teach installing the communication software package to implement the sensor configuration information allowing communication between the mobile communications device and the portable medical device, and paragraph [0053] teaches where the installed software allows for control of several or all functions of the sensor of the blood glucose meter).

	In regards to claim 16, Cronrath further teaches wherein the sensor configuration information comprises at least one of a sensor sensing period, a sensor sensing frequency, a sensor sensing schedule, or a sensor upload period (Cronrath paragraph [0021] teach where the configuration information comprises at least a point of time related to a measurement of a specific medical information (sensor sensing period)).

	In regards to claim 17, Cronrath further teaches wherein the computer-executable program code instructions comprising program code instructions to:
	perform a data integrity test based on the at least the sensor configuration information (Cronrath paragraphs [0023]-[0024] teach carrying out an evaluation algorithm (data integrity test) as part of the software package (sensor configuration information) to test, for instance, that that the blood glucose levels fall within pre-determined limits).

	In regards to claim 18, Cronrath further teaches wherein the sensor configuration information comprises at least one of expected data to be detected from the one or more sensors, movement data expected to be detected, or expected raw data to be detected from the one or more sensors (Cronrath paragraph [0024] teaches where the sensor configuration information comprises expected user-specific limits, such as expected pre-determined blood glucose level limits (expected sensor data ranges)).

	In regards to claim 19, Cronrath teaches further wherein the one or more sensor data comprises at least one of movement data, location data, accelerometer data, biometric data, or physiological data (Cronrath paragraph [0013] teaches where the sensor data comprises at least physiological data such as blood glucose level).

	In regards to claim 20, Cronrath further teaches wherein the one or more sensors and the object are not communicatively connected (Cronrath paragraph [0054] teaches where the test strip and the blood glucose meter have a point in time where they are not communicatively connected, as the processing of the measurement does not take place until the keys of the blood glucose meter have been actuated).

Pertinent Art
5.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
B.	Oppenheimer (US Pat. Pub. 2014/0089243) discloses a System and Method for Item Self-Assessment as Being Extant or Displaced.
C.	Yoon et al. (US Pat. Pub. 2019/0243333) discloses Electronic Apparatus for Monitoring State of Machine Tool and Control Method Thereof.
D.	Kanzanchian et. al. (US Pat. Pub. 2016/0366213) discloses Low Latency and Power Efficient Data Transmission Between a Sensor and Server Computer.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached at 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        5/17/2022